Citation Nr: 1746496	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-33 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.Z., Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016, the Board remanded the above issues for further development.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2016 remand directives, etiological opinions regarding the Veteran's asthma and hypertension were obtained in January 2017.  However, the Board finds that such opinions are inadequate.

In particular, regarding the Veteran's hypertension, the examiner failed to address whether such was caused or aggravated by his service-connected PTSD.

With respect to the Veteran's asthma, the examiner found that such was not aggravated beyond its natural progression by his PTSD, stating that "PTSD is clearly not an aggravating factor for asthma."  However, the examiner failed to address VA treatment notes discussing the Veteran's asthma is the context of chest tightness and difficulty breathing during anxiety attacks.

Furthermore, the Board notes that the Veteran's representative has argued that "current documentation depicts that hypertension and asthma can be affected by anxiety-related PTSD and the physiologic constricting effects it has on the blood vessels and bronchioles."  Such should be addressed by the examiner. 

Consequently, the Board finds that addendum opinions, which address these deficiencies, are warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As the claims are being remanded, any recent, outstanding VA treatment records should be obtained.  Additionally, the Veteran should be provided with another opportunity to identify any private treatment he has received for his hypertension and asthma.  The Board notes that the AOJ attempted to obtain authorization to obtain such records in October 2016; however, a response was not received.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA treatment records.

2.  Ask the Veteran to identify all private treatment related to his asthma and/or hypertension.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims, to include from Rose Hill Medical, Gateway Physicians, and ECU Heart Institute.  The Veteran's assistance should be requested as needed, to include clarifying the dates of treatment for ECU Heart Institute per their December 2014 request.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After obtaining all available treatment records, forward the claims file to an appropriate medical professional to offer an addendum opinion regarding the etiology of the Veteran's asthma and hypertension.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  

The examiner is asked to address the following:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current asthma was caused by his service-connected PTSD?

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's asthma is aggravated by his service-connected PTSD?

The examiner should address the Veteran's VA treatment notes discussing his asthma in the context of chest tightness and difficulty breathing during anxiety attacks.

The examiner should address the Veteran's representative's position that "current documentation depicts that hypertension and asthma can be affected by anxiety-related PTSD and the physiologic constricting effects it has on the blood vessels and bronchioles."

c)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD?

d)  Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected PTSD?

The examiner should address the Veteran's testimony that he feels his stress and PTSD affect his blood pressure.

The examiner should address the Veteran's representative's position that "current documentation depicts that hypertension and asthma can be affected by anxiety-related PTSD and the physiologic constricting effects it has on the blood vessels and bronchioles."

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

All opinions expressed should be accompanied by supporting rationale.

4.  After the above development has been completed, adjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




